                      Case 5:18-cv-01125-SP Document 137 Filed 12/20/19 Page 1 of 6 Page ID #:4776



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Carmen M. Aguado (SBN 291941)
                           E-mail: caguado@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600      Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   THE GEO GROUP, INC., CITY OF ADELANTO,
                           CAMPOS, and DIAZ
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                           MARTINEZ; ISAAC ANTONIO
                      12   LOPEZ CASTILLO; JOSUE                       DEFENDANTS’ SUPPLEMENTAL
                           VLADIMIR CORTEZ DIAZ; JOSUE                 BRIEF IN SUPPORT OF ITS
                      13   MATEO LEMUS CAMPOS;                         MOTIONS FOR SUMMARY
                           MARVIN JOSUE GRANDE                         JUDGMENT [DOC. # 108, 111]
                      14   RODRIGUEZ; ALEXANDER
                           ANTONIO BURGOS MEJIA; LUIS
                      15   PEÑA GARCIA; JULIO CESAR                    Magistrate
                           BARAHONA CORNEJO, as                        Judge:         Honorable Sheri Pym
                      16   individuals,
                      17                           Plaintiffs,
                      18   v.
                      19   THE GEO GROUP, Inc., a Florida
                           corporation; the CITY OF
                      20   ADELANTO, a municipal entity; GEO
                           LIEUTENANT DIAZ, sued in her
                      21   individual capacity; GEO
                           SERGEANT CAMPOS, sued in his
                      22   individual capacity; SARAH JONES,
                           sued in her individual capacity; THE
                      23   UNITED STATES OF AMERICA;
                           CORRECT CARE SOLUTIONS,
                      24   INC.; and DOES 1-10, individuals,
                      25                           Defendants.
                      26   ///
                      27   ///
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                            5:18-CV-01125-SP
                           SD #4823-7659-0767 v2                     -0-
  ATTO RNEY S AT LAW                                                                      SUPPLEMENTAL BRIEF
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 137 Filed 12/20/19 Page 2 of 6 Page ID #:4777



                       1                      MEMORANDUM OF POINTS AND AUTHORITIES
                       2   I.       INTRODUCTION.
                       3            The evidence and relevant legal authority confirm that GEO and its
                       4   employees, Defendants Diaz and Campos, were performing the functions of a
                       5   federal and not a state actor at the time of the incident. Thus, as demonstrated in the
                       6   moving papers and reply briefs, pursuant to Minneci v. Pollard, 565 U.S. 118
                       7   (2012), GEO, Diaz, and Campos cannot be liable under either Section 1983
                       8   (because they were not state actors at the time of the incident) or Bivens (because
                       9   they are private entities) for any constitutional claims.1
                      10   II.      ARGUMENT.
                      11            At the hearing on Defendants’ motions for summary judgment, Plaintiffs
                      12   argued that GEO, Diaz, and Campos were performing the functions of the City at
                      13   the time of the incident and, thus, they are subject to liability under Section 1983.
                      14   To support their argument, Plaintiffs relied on unavailing evidence and arguments
                      15   that were previously addressed in the moving papers, oppositions, and reply briefs:
                      16   the agreement between GEO and the City, and the cases cited in their Oppositions. 2
                      17   They also, for the first time, argued that the following supported their argument: (1)
                      18   the motion to dismiss that was filed by Defendant United States of America
                      19   (“USA”) (Doc. 52; see also Doc. 70 [Order] (analyzing Plaintiffs’ Civil Code
                      20   section 52.1 claim)); (2) a case that is currently before Judge Jesus G. Bernal,
                      21   Novoa v. GEO Group, Inc., which involves GEO and the same facility at issue here;
                      22   and (3) a district court case from Rhode Island, Lacedra v. Donald W. Wyatt
                      23   Detention Facility. However, Plaintiffs’ arguments are still unavailing, and their
                      24   new evidence and legal authority do not support their contention, as shown below.
                      25
                           1
                             As stated at the hearing on Defendants’ motions for summary judgment, Plaintiffs
                      26   can nevertheless still pursue state law claims against GEO, Diaz, and Campos.
                           Thus, summarily adjudicating Plaintiffs’ section 1983 claims does not deprive
                      27   Plaintiffs of a remedy for their alleged injuries.
                           2
                             Defendants refer the Court to their reply papers, which demonstrate the cases cited
                      28   by Plaintiffs in their oppositions do not support their argument. (Docs. 132, 133.)
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                5:18-CV-01125-SP
                           SD #4823-7659-0767 v2                     -1-
  ATTO RNEY S AT LAW                                                                          SUPPLEMENTAL BRIEF
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 137 Filed 12/20/19 Page 3 of 6 Page ID #:4778



                       1            A.       GEO, Diaz, And Campos Were Performing The Functions Of A
                       2                     Federal Actor At The Time Of The Incident.
                       3             The relevant agreements that govern GEO’s operations at the Facility, and
                       4   the motion to dismiss that was filed by the USA, demonstrate that GEO, Diaz, and
                       5   Campos are not state actors or subject to liability under Section 1983.
                       6            As detailed in the motion to dismiss filed by the USA, “Immigration and
                       7   Customs Enforcement (ICE), Enforcement and Removal Operations (“ICE/ERO”)
                       8   at the [Facility] in Adelanto, California [] is responsible for managing the
                       9   immigration cases of detained individuals.” (Doc. 52 at 2:14-17.) “In addition,
                      10   ICE/ERO has a secondary responsibility to observe, identify, and notify contractors
                      11   and sub-contractors at [the Facility] of any perceived deficiencies in adherence to
                      12   their responsibility under Performance-Based National Detention Standards3 2011
                      13   (PBNDS 2011 or PBNDS).” (Id. at 17-22.) The PBNDS/detention standards are
                      14   consistent with federal legal and regulatory requirements and dictate the standards
                      15   GEO is required to follow at the Facility with respect to Facility Security and
                      16   Control, among other things. See https://www.ice.gov/detention-standards/2011;
                      17   see also Doc. 108-5 [McCusker Decl.] at ¶ 6. Detainees at the Facility are under
                      18   the authority of ICE. (Doc. 52 at 2:23-26 (emphasis added).)
                      19            ICE acquires detention services through Intergovernmental Service
                      20   Agreements (IGSAs) .4 (Doc. 52 at 2:27-3:5.) Here, the Facility is operated under
                      21
                           3
                             As explained on ICE’s official website, the Performance-Based National
                      22   Detention Standards (“PBNDS”) are standards that are maintained/revised by ICE
                           which are implemented at detention facilities that house immigrant detainees. See
                      23   Official Website of the Department of Homeland Security, 2011 Operations Manual
                           ICE Performance-Based National Detention Standards available at
                      24   https://www.ice.gov/detention-standards/2011; see also Fed. R. Evid. 201
                           (demonstrating the Court can take judicial notice of facts that can be accurately and
                      25   readily determined from sources whose accuracy cannot reasonably be questioned).
                           In other words, the conditions of the Facility fall under the jurisdiction of ICE as
                      26   they are governed by the PBNDS, and not Title 24 (the minimum standards for
                           local detention facilities) or Title 15 (for state and local correctional facilities).
                      27
                           4
                            “ICE's unique IGSA authority is codified at 8 U.S.C. § 1103(a)(11)(A), which
                      28   provides that ICE may enter into agreements with a state or subdivision thereof to
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                5:18-CV-01125-SP
                           SD #4823-7659-0767 v2                     -2-
  ATTO RNEY S AT LAW                                                                          SUPPLEMENTAL BRIEF
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 137 Filed 12/20/19 Page 4 of 6 Page ID #:4779



                       1   an IGSA between ICE and an independent contractor, the City. (See Doc. 52-1
                       2   [Valdez Decl.] at ¶ 7, Ex. 1.) The IGSA’s purpose is for the City to provide,
                       3   “detention and care of persons detained under the authority of the Immigration
                       4   and Nationality Act.” (See id. at ¶ 7, Ex. 1, Article I.A (emphasis added).) The
                       5   IGSA is a performance-based contract, which is a results-oriented method of
                       6   contracting focused on outputs, quality, and outcomes. (See id. at ¶ 8.)
                       7   Performance-based contracts do not designate how a contractor is to perform the
                       8   work, but rather establish the expected outcomes and results. (Id.) It is then the
                       9   responsibility of the contractor as to how to meet the government's expectations.
                      10   (Id.) The City owns the Facility, and GEO entered into a service agreement with the
                      11   City wherein GEO assumed and agreed without limitation to perform the City’s
                      12   obligations and responsibilities as set forth in the IGSA – i.e., the City’s
                      13   responsibility to meet the federal government’s expectations that are detailed in the
                      14   PBNDS. (See id. at ¶¶ 10, 12, 13, Exs. 1, Article II(D), 2, § 2.0.)
                      15            The evidence demonstrates that GEO, through its contract with the City, was
                      16   performing the functions of a federal actor (DHS/ICE) at the Facility, a federal
                      17   detention center under the jurisdiction of DHS/ICE, and its operations and
                      18   management of the Facility fall under the federal standards promulgated by ICE. In
                      19   other words, there is no evidence that this facility is operated as a State or City
                      20   facility. Further, there are ICE employees at the Facility, to monitor that operations
                      21   are conducted in compliance with federal regulations. (See Doc. 52.)
                      22            B.       Novoa Does Not Support Plaintiffs’ Contention.
                      23            Plaintiffs’ reference to Novoa v. GEO Group, Inc., a putative class action
                      24   case against GEO that involves the wages for immigrant detainees at the Facility
                      25   from 2012 to 2015, establishes that GEO, Diaz, and Campos can only be liable
                      26
                           procure, ‘necessary clothing, medical care, necessary guard hire, and the housing,
                      27   care, and security of persons detained by [ICE] pursuant to Federal law . . . .’.”
                           (Doc. 52 at 3:6-9.) The motion to dismiss filed by the USA includes a copy of the
                      28   IGSA and its appendix. (Doc. 52-2.)
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                   5:18-CV-01125-SP
                           SD #4823-7659-0767 v2                      -3-
  ATTO RNEY S AT LAW                                                                             SUPPLEMENTAL BRIEF
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 137 Filed 12/20/19 Page 5 of 6 Page ID #:4780



                       1   under state law (e.g. state law tort claims). Specifically, Novoa does not involve a
                       2   single Section 1983 claim as it relates to wage claims. See Novoa v. GEO Group,
                       3   Inc., EDCV172514JGBSHKX, 2018 WL 3343494 (C.D. Cal. June 21, 2018).
                       4   Nevertheless, Judge Bernal analyzed whether the plaintiffs could bring state law
                       5   claims and held, in pertinent part, that the Facility was federally run. Id. at 10.
                       6   Judge Bernal then held that Malesko and Minecci govern the plaintiffs’ claims.5 In
                       7   other words, Judge Bernal applied the same analysis as Defendants herein and
                       8   determined that Malesko and Minecci are controlling authority in analyzing claims
                       9   against GEO brought by immigrant detainees at the Facility. Inherent in his
                      10   determination is the conclusion that GEO and its employees are federal actors.
                      11            C.       Lacedra Similarly Does Not Support Plaintiffs’ Argument.
                      12            To support their argument, Plaintiffs cite Lacedra v. Donald W. Wyatt
                      13   Detention Facility, 334 F. Supp. 2d 114 (D.R.I. 2004), a district court case from
                      14   Rhode Island that is factually inapposite. Lacedra involved a plaintiff that was a US
                      15   resident held at a facility operated by a private corporation pending his criminal
                      16   trial. Id. at 120. The court followed “Malesko and conclude[ed] [the plaintiff was]
                      17   unable to maintain a Bivens cause of action against the private, corporate
                      18   [defendants].” Id. at 138. The court also held the plaintiff had a claim under Section
                      19
                      20   5
                             Judge Bernal provided the following detailed analysis: “[T]he Supreme Court has
                           held that state law remedies are available to inmates in federal prisons run by
                      21   private corporations. In [Malesko], the Supreme Court denied a prisoner’s Eighth
                           Amendment-based suit against a private corporation managing a federal prison. In
                      22   doing so, the Supreme Court determined that a Bivens action was unnecessary given
                           the prisoner’s ability to bring state tort actions against the private defendants.
                      23   [Citation omitted.] Later in [Minecci] the Supreme Court reiterated the alternate
                           remedies available to prisoners in federally run facilities and privately run facilities,
                      24   noting that ordinarily prisoners ‘cannot bring state-law tort actions against
                           employees of the Federal Government ... But prisoners ordinarily can bring state-
                      25   law tort actions against employees of a private firm.’… Although [the plaintiff]
                           does not seek to bring a constitutional claim against [the defendant], these
                      26   cases stand for the proposition that persons confined in privately run federal
                           facilities can bring causes of action under state law against the private entity.
                      27   Hence, … the Court concludes causes of action under the CTVPA are available to
                           federal immigration detainees in privately-run facilities.” See id. at 10.
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                 5:18-CV-01125-SP
                           SD #4823-7659-0767 v2                     -4-
  ATTO RNEY S AT LAW                                                                           SUPPLEMENTAL BRIEF
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 137 Filed 12/20/19 Page 6 of 6 Page ID #:4781



                       1   1983 because the private corporation acted under state law in performing traditional
                       2   functions of a prison, given that the prison was under the jurisdiction of the state
                       3   and the officials that “committed the alleged constitutional violations derived their
                       4   authority over Plaintiff from state rather than federal law.” Id. at 140-141.
                       5            Here, the Facility is not a state run prison operating under the authority of
                       6   state law, such as the GEO-operated Desert View MCCF that is located adjacent to
                       7   the Adelanto ICE Processing Facility but houses state prisoners subject to CDCR
                       8   authority instead of federal detainees subject to ICE authority. Thus, factually,
                       9   Lacedra is inapposite. However, it is significant that in reaching the determination
                      10   that Section 1983 was applicable to a privately run facility holding state prisoners,
                      11   the Lacedra court analyzed where the defendant officials derived their authority. Id.
                      12   at 140-141. Applying the same analysis here demonstrates GEO and its employees
                      13   derive their authority at Adelanto from federal law. Consequently, Section 1983 is
                      14   inapplicable as they are federal actors.6 Only state law remedies are available.
                      15   IV.      CONCLUSION.
                      16            The evidence, legal authority, and Judge Bernal’s ruling in Novoa, all
                      17   confirm that GEO, Campos, and Diaz were federal actors at the time of the incident
                      18  and, as a result, Plaintiffs’ Section 1983 claims must be summarily adjudicated.
                                                                  BURKE, WILLIAMS & SORENSEN, LLP
                      19 Dated: December 20, 2019
                      20                                            By: /s/ Susan E. Coleman
                                                                         Susan E. Coleman
                      21                                                 Carmen M. Aguado
                      22                                            Attorneys for Defendants
                                                                    GEO, ADELANTO, CAMPOS, DIAZ
                      23
                      24
                      25   6
                            Bromfield v. McBurney, C07-5226RBL-KLS, 2008 WL 2746289, at *1 (W.D.
                           Wash. July 8, 2008), which declined to follow Lacedra for other reasons, held that
                      26   GEO and its employees were federal actors when operating a federal immigration
                           detention facility. Id. at *5 (“The undersigned, accordingly, must determine
                      27   whether the actions of the GEO defendants can be viewed as those of federal
                           officers, that is, as actions which are sufficiently attributable to federal actors [while
                      28   at a federal immigration detention center]. The undersigned finds that they are.”)
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                  5:18-CV-01125-SP
                           SD #4823-7659-0767 v2                       -5-
  ATTO RNEY S AT LAW                                                                            SUPPLEMENTAL BRIEF
     LOS A NG EL ES
